IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                             AP-75,987



          EX PARTE GUADALUPE VILLAMAR PALOMARES, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 2006-CR-11-B IN THE 138TH DISTRICT COURT
                         FROM CAMERON COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

more than four ounces of marihuana and sentenced to five years’ imprisonment. He did not appeal

his conviction.

       Applicant contends that his sentence is illegal. Possession of more than four ounces but less

than five pounds of marihuana is a state jail felony, with a maximum punishment of two years in a

state jail. The trial court determined that the punishment assessed when Applicant’s deferred
                                                                                PALOMARES - 2

adjudication community supervision was revoked was not authorized. Applicant is entitled to relief.

       Relief is granted. The judgment in Cause No. 2006-CR-11-B in the 138th Judicial District

Court of Cameron County is set aside, and Applicant is remanded to the trial court so that a new

punishment may be assessed.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 10, 2008
Do Not Publish